Exhibit 10.8

FARO Technologies, Inc.

Summary of Director Compensation Program, As Amended May 23, 2013

(Effective January 1, 2013)

Equity Compensation

 

Initial Equity Grant:    Upon election of the board, each non-employee director
will receive shares of restricted stock with a value equal to $100,000. The
number of restricted shares granted will be determined by dividing $100,000 by
the closing price of FARO common stock on the date of the non-employee
director’s election to the Board. The shares of restricted stock will vest on
the third anniversary of the grant date, subject to the non-employee director’s
continued membership on the Board. Annual Equity Grant:    On the day following
the annual meeting of shareholders, each non-employee director will receive
shares of restricted stock with a value equal to $80,000. The number of
restricted shares granted will be determined by dividing $80,000 by the closing
price of FARO common stock on the day following the annual meeting of
shareholders. The shares of restricted stock will vest on the day prior to the
following year’s annual meeting date, subject to a director’s continued
membership on the Board as of such date.

Cash Compensation

 

Annual Cash Retainer:

   $ 60,000   

Additional Annual Retainers – Committee Chairpersons:

  

Governance and Nominating Committee

   $ 10,000   

Operational Audit Committee

   $ 10,000   

Audit Committee

   $ 20,000   

Compensation Committee

   $ 15,000   

Additional Annual Retainers – Committee Members who are not Chairpersons:

  

Governance and Nominating Committee

   $ 5,000   

Operational Audit Committee

   $ 5,000   

Audit Committee

   $ 10,000   

Compensation Committee

   $ 7,500   

Additional Annual Retainer – Lead Director:

   $ 35,000 * 

Additional Annual Retainer – Chairman:

   $ 100,000 * 

 

* Payable 50% in cash and 50% in shares of restricted stock. Shares of
restricted stock will be granted annually on the day following the annual
meeting of shareholders, and the number of shares to be granted will be
determined by dividing the dollar value of the retainer by the closing price of
FARO common stock on the date of grant. The shares of restricted stock will vest
on the day prior to the following year’s annual meeting date, subject to the
Lead Director’s or Chairman’s, as applicable, continued membership on the Board
as of such date.



--------------------------------------------------------------------------------

Share Ownership Guidelines

Effective 2009, the non-employee directors are subject to minimum share
ownership guidelines. Within two years after joining the Board, each
non-employee director is required to own shares of the Company’s common stock
with an aggregate value of $100,000, calculated based on the closing price of
such stock on the date of grant or the purchase price, as applicable. Effective
2010, each non-employee director must hold shares of the Company’s common stock
acquired pursuant to the exercise of stock options or vesting of restricted
stock for one year after exercise or vesting, as applicable, or until his or her
retirement, whichever is earlier. Effective 2012, the Board amended the holding
period requirement to permit sales by non-employee directors to the extent
necessary to satisfy tax obligations arising from the vesting of their
restricted stock awards.